DETAILED ACTION


Status of Claims
Claims 1-5 are under consideration. 
This Official Action is Nonfinal.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,368,652 (HEERTJE) in view of United States Patent Application Publication No. 2015/0140170 (BORCHERDING) and United States Patent No. 3,806,605 (PATTERSON).
Claim 1 recites a a non-dairy cream for baking, comprising following components in weight percent: vegetable fat 28%-40%; lecithin 0.02%-0.5%; salt 0.02%-2%; DATEM (diacetyl tartaric acid ester of mono- and diglycerides); 0.02%-0.5%; mono and di-glycerin fatty acid esters 0.05%-1%; sucrose fatty acid esters 0.12-0.2%; polyglycerol ester 0.1-0.5-0.5%; sweet whey powder 2%-5%; denatured cellulose 0.05%-1%; sodium caseinate 0.1%-2.5%; sodium stearoyl lactylate 0-0.5%; lactic and fatty acid esters of glycerol 0-0.5%; sodium alginate 0-0.3%; sodium iso-ascorbate 0.002%-0.2%; sugar 3%-6%; glucose syrup 3%-6%; fructose syrup 10%-18%; and water, accounting for remaining weight percent.  The nondairy cream product can be used in a variety of products such as dessert decorative materials, a cream for beverage ingredients, a cream product for cooking, and baked products [0002]. Thus, the claimed invention is directed to a recipe for a nondairy cream used in a variety of applications.  




15/772,063                              Claimed Invention             (%)
HEERTJE
BORCHERDING
PATTERSON
28-40 vegetable fat
0-40% vegetable oil (col. 10, lines 39-46)
_
_
0.02-0.5 lecithin
0-5% lecithin (col. 9, lines 28-32)
_
_
0.02 - 2 salt
0.01-5% salt (col. 7, lines 1-7)
_
_
0.02-0.5 DATEM
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants);  DATEM (col. 6, lines 14-48)
_
_
0.05-1 mono and di glycerin fatty acid esters
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants; see also, col. 10, lines 30-39) 
_
_
0.12-0.2 sucrose fatty acid esters
Add as fat replacer (col. 9, lines 20-23) or surfactant (col. 5, lines 40-43). Surfactants are added in amounts of at least 5% (col. 5, lines 25-27)
_
_

at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants);  specifically listing poly-glycerol esters as preferred surfactant (col. 5, line 38-40 )
_
_
2-5 sweet whey powder
1-3% whey powder (col. 12, lines 6-9 and Example V.1 for sweet whey powder) 
_
_
0.05-1 denatured cellulose
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants) in the form of microsrystalline cellulose (i.e., a depolymerized cellulose)  (col. 7, lines 8-16)
_
_
0.1 -2.5 sodium caseinate
1% (col. 17, lines 62-65)
_
_
0.26-0.5 sodium stearoyl lactylate
0.01-1% (col. 5, lines 20-21)
_
_
0.13-0.5 lactic and fatty acid esters of glycerol
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants); specifically lactylated fatty acid (col. 6, lines 45-50; see also Example 1 with use of lactylated fatty acid at 0.3%)
_
_

-
_
up to 0.6% (col. 1, lines 40-43 and col. 2, lines 40-50) 
0.002-0.2 sodium iso-ascrobate
-
sodium isoascorbate [0015] as an antioxidant 
_
3-6 sugar
5-40% (col. 11, lines 35-40
_
_
3-6 glucose syrup
syrups in general (col. 12, lines 1-5)
_
_
10-18  fructose syrup
syrups in general (col. 12, lines 1-5)
_
_
water, Remaining
remaining amount water (col. 6, lines 1-10)
_
_


HEERTJE teaches an intermediate/ingredient for foodstuffs, cake batters and baked goods. In particular, HEERTJE discloses a phase that can be used in non-dairy (see claim 18) whippable creams (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat) (col. 10, lines 39-46). This encompasses the claimed amount of 28-40%.
Lecithin is added in amount of 0 to 5% (col 9, lines 28-32) which encompasses the claimed amounts of 0.02-5%. It is taught that the lecithin is an edible surfactant. As noted above, HEEERTJE teaches that at least 5% by volume in the form of a surfactant for the intermediate/generic cream product. (col. 5, lines 25-27). It would have been obvious to one skilled in the art to use lecithin as a surfactant, as HEERETJE aleady teaches the need for surfactants. 
Salt is in an amount of 0.01-5% (col. 7, lines 1-7) which encompasses the claimed amount of 0.02-0.5%.
As to the DATEM, mono and di glycerin fatty acid esters, sucrose fatty acid esters, deanuted cellulose and polyglycerol esters, HEERTJE teach that these ingredients can be added in the form of surfactants. HEERTJE does not teach specific amounts but does teach that surfactants can be present in 
At col. 12, lines 5-10, it taught that whey can be added as non milks solid which can serve as a texturing agents (col. 12, lines 1-10).  Whey powders can be present in an amount of 1-3% (col 12, lines 6-9). In Example V.2 and v.4, sweet whey powder is present.  It would have been obvious that sweet whey could be added with the intermediate product taught by HEERTJE to help with texture.
As to the 0.1-2.5% sodium caseinate, HEERTJE teaches that this is present in an amount of 1% (col. 17, lines 62-65). This falls within the claimed amount of 0.1-2.5% sodium caseinate.  %.  It is taught that the sodium caseinate is added to control the pH (col. 17, lines 62-65).  It would have been obvious to add sodium caseinate to the intermediate product taught by HEERTJE to control the pH. 
In regards to the 0.26-0.5 sodium stearoyl lactylate,   HEERTJE teaches that 0.01-1% (col. 5, lines 20-21) can be present.  This encompasses the claimed range. 
As to the 0.13-0.5% lactic and fatty acid esters of glycerol, HEERTJE teaches that at least 5% by volume in the form of a surfactant (col. 5, lines 25-27 teaching amounts for surfactants) can be used.  Specifically,  lactylated fatty acid are taught at col. 6, lines 45-50  and Example 1 with use of lactylated fatty acid at 0.3%, which falls within the claimed amount. 

At col. 12, lines 1-5 in HEERTJE, it is indicated that fructose and glucose syrups can be used to substitute the sugar.  Additionally HEERTJE teaches “In these recipes, as usual, the sugars are contained both as sweeteners, freezing point depressants and as texturizing agents. AS usual these purposes may be achieved by different means, e.g. using Sucrose next to invert Sugar, fructose, glucose, maltodextrin, corn Syrups.It would have been obvious to vary the amounts as HEERTJE teaches they can be added to optimize the texture and other properties of the food product. Thus, it would have been obvious to provide these syrups in the claimed amounts of 3-6% glucose syrup and 10-18% fructose syrup as this would still fall within the 5-40% of the sweetener. Moreover, it would have been obvious to add such ingredients as part of the generic/intermediate product as they help with texturing and other properties. 
The remaining amount of HEERTJE can be water (col. 6, lines 1-10).
HEERTJE does not disclose the use of 0.11-0.3 % sodium alginate or 0.002%-0.2% of sodium isoascorbate.
BORCHERDING teaches that sodium isoascorbate is an antioxidant [0105] in food [0105].  It would have been obvious to add sodium isoascorbate to the product of HEERTJE as BORCHERDING teaches that it functions as an antioxidant. Moreover, it would have been obvious to one skilled in the art to vary the amount of antioxidant based on the level of preservation needed. 
As to the claimed 0.002%-0.2% of sodium isoascorbate, PATTERSON teaches that sodium isoascorbate [0015] can be added as an antioxidant . It would have been obvious to add sodium isoascorbate to the product of HEERTJE and BORCHERDING, as PATTERSON teaches that it functions as 
In the case where the above claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 2 recites the vegetable fat is one selected from the group consisting of palm oil, soybean oil, hydrogenated soybean oil, hydrogenated palm kernel oil, and non-hydrogenated palm kernel oil.   HEERTJE teaches that fats can be applied in amounts of 0 to 40% in general (col. 6, lines 60-65).  Specifically, HEERTJE discloses a phase that can be used in non-dairy (see claim 18) whippable creams (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat) (col. 10, lines 39-46).  In Example II.19, palm oil is used (col. 22, lines 50-60) in a spread.   However, it would have been obvious to include palm oil as part of the generic intermediate product taught by HEERTJE, as HEERTJE .

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0 997 074 (GUPTA) in view of United States Patent No. 6,368,652 (HEERTJE), United States Patent Application Publication No. 2015/0140170 (BORCHERDING), and United States Patent No. 3,806,605 (PATTERSON).
Claim 3 recites a method for preparing the non-dairy cream. The method comprises comprising: 	1) melting or heating the vegetable fat to 60-65C, adding the lecithin, the DATEM, the mono and diglycerin fatty acid esters, the sucrose fatty acid esters, the polyglycerol ester, the denatured cellulose, the sodium caseinate, the sodium iso-ascorbate, the sweet whey powder, and the salt, and stirring to disperse ingredients evenly, to obtain an oil phase mixture A;
2) dissolving the sugar, the glucose syrup, and the fructose syrup in 60-70C. water to obtain an aqueous phase solution B; 
3) pouring the aqueous phase solution B into the oil phase mixture A to obtain a combined mixture, followed by mixing and pasteurizing the combined mixture; 
4) homogenizing the combined mixture and stirring for one hour below 10C.; and 5) performing filling and storing under a freezing condition at a temperature below -18C.
GUPTA teaches a method for making and edible emulsion for use as a dairy substitute [0001]. At paragraph [0026], GUPTA teaches heating a fat phase fat ingredients at 45 to 75oC.  This overlaps the claimed range of 60-65 °C. In the same paragraph it is taught the water phase can also be heated at 45 to 75oC.  This overlaps the claimed range of 60-70 °C.  The two phases are combined and homogenized and pasteurized. The emulsion is stored at below freezing temperatures [0026]. It would have been obvious to freeze the emulsion below -18oC depending on the type as to the type of storage needed.   

The combination of HEERTJE, BORCHERDING, and PATTERSON render obvious the claimed invention.  A summary as to where the claimed limitations are taught in each reference is found in the Table below.  Explanations follow the table. 
15/772,063                              Claimed Invention             (%)
HEERTJE
BORCHERDING
PATTERSON
28-40 vegetable fat
0-40% vegetable oil (col. 10, lines 39-46)
_
_
0.02-0.5 lecithin
0-5% lecithin (col. 9, lines 28-32)
_
_
0.02 - 2 salt
0.01-5% salt (col. 7, lines 1-7)
_
_
0.02-0.5 DATEM
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants);  DATEM (col. 6, lines 14-48)
_
_
0.05-1 mono and di glycerin fatty acid esters
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants; see also, col. 10, lines 30-39) 
_
_
0.12-0.2 sucrose fatty acid esters
Add as fat replacer (col. 9, lines 20-23) or surfactant (col. 5, lines 40-43). Surfactants are added in amounts of at least 5% (col. 5, lines 25-27)
_
_
0.1-0.5 polyglycerol ester
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts 

_
2-5 sweet whey powder
1-3% whey powder (col. 12, lines 6-9 and Example V.1 for sweet whey powder) 
_
_
0.05-1 denatured cellulose
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants) in the form of microsrystalline cellulose (i.e., a depolymerized cellulose)  (col. 7, lines 8-16)
_
_
0.1 -2.5 sodium caseinate
1% (col. 17, lines 62-65)
_
_
0.26-0.5 sodium stearoyl lactylate
0.01-1% (col. 5, lines 20-21)
_
_
0.13-0.5 lactic and fatty acid esters of glycerol
at least 5% by volume in the form of a  surfactant (col. 5, lines 25-27 teaching amounts for surfactants); specifically lactylated fatty acid (col. 6, lines 45-50; see also Example 1 with use of lactylated fatty acid at 0.3%)
_
_
0.11-0.3 sodium alginate
-
_
up to 0.6% (col. 1, lines 40-43 and col. 2, lines 40-50) 
0.002-0.2 sodium iso-ascrobate
-
sodium isoascorbate [0015] as an antioxidant 
_

5-40% (col. 11, lines 35-40
_
_
3-6 glucose syrup
syrups in general (col. 12, lines 1-5)
_
_
10-18  fructose syrup
syrups in general (col. 12, lines 1-5)
_
_
water, Remaining
remaining amount water (col. 6, lines 1-10)
_
_


HEERTJE discloses a phase that can be used in non-dairy (see claim 18) whippable creams (col. 10, lines 25-30), which comprises 0-40% parts of vegetable oil (i.e., a vegetable fat) (col. 10, lines 39-46). This encompasses the claimed amount of 28-40%.
Lecithin is added in amount of 0 to 5% (col 9, lines 28-32) which encompasses the claimed amounts of 0.02-5%. It is taught that the lecithin is an edible surfactant. As noted above, HEEERTJE teaches that at least 5% by volume in the form of a surfactant for the intermediate/generic cream product. (col. 5, lines 25-27). It would have been obvious to one skilled in the art to use lecithin as a surfactant, as HEERETJE aleady teaches the need for surfactants. 
Salt is in an amount of 0.01-5% (col. 7, lines 1-7) which encompasses the claimed amount of 0.02-0.5%.
As to the DATEM, mono and di glycerin fatty acid esters, sucrose fatty acid esters, polyglycerol esters and denatured cellulose, HEERTJE teach that these ingredients can be added in the form of surfactants. HEERTJE does not teach specific amounts but does teach that surfactants can be present in in an amount of 0.05-10% (col. 6, lines 14-48), which encompasses the claimed amounts of  the DATEM, mono and di glycerin fatty acid esters, sucrose fatty acid esters, denatured cellulose and polyglycerol esters.  HEERTJE teaches that the surfactants are needed to stabilize a whipped composition (col. 2, lines 55-60). HEERTJE teaches at col 7, lines 8-16 that denatured/hydrolyzed cellulose can be used as an 
At col. 12, lines 5-10, it taught that whey can be added as non milks solid which can serve as a texturing agents (col. 12, lines 1-10).  Whey powders can be present in an amount of 1-3% (col 12, lines 6-9). In Example V.2 and v.4, sweet whey powder is present.  It would have been obvious that sweet whey could be added with the intermediate product taught by HEERTJE to help with texture.
As to the 0.1-2.5% sodium caseinate, HEERTJE teaches that this is present in an amount of 1% (col. 17, lines 62-65). This falls within the claimed amount of 0.1-2.5% sodium caseinate.  %.  It is taught that the sodium caseinate is added to control the pH (col. 17, lines 62-65).  It would have been obvious to add sodium caseinate to the intermediate product taught by HEERTJE to control the pH. 
In regards to the 0.26-0.5 sodium stearoyl lactylate,   HEERTJE teaches that 0.01-1% (col. 5, lines 20-21) can be present.  This encompasses the claimed range. 
As to the 0.13-0.5% lactic and fatty acid esters of glycerol, HEERTJE teaches that at least 5% by volume in the form of a surfactant (col. 5, lines 25-27 teaching amounts for surfactants) can be used.  Specifically,  lactylated fatty acid are taught at col. 6, lines 45-50  and Example 1 with use of lactylated fatty acid at 0.3%, which falls within the claimed amount. 
Sugar is present in an amount of 5-40% (col. 11, lines 35-40) in HEERTJE, which overlaps the claimed amount of 3-6%. Sugar is identified as a sweetening agent. It would have been obvious to use sugar in other embodiments, including the generic intermediate product as a sweetening agent.  

The remaining amount of HEERTJE can be water (col. 6, lines 1-10).
It would have been obvious to modify the non-dairy product and process of GUPTA to use the disclosed ingredients of HEERTJE, as HEERTJE teaches that the ingredients can be used for a dairy substitute product that can still provide structure food products.  HEERTJE teaches that the product can serve as dairy substitute and fat replacer (col. 1, lines and col 2, lines 65-68). 
Neither GUPTA nor HEERTJE does not disclose the use of 0.11-0.3 % sodium alginate or 0.002%-0.2% of sodium isoascorbate.
BORCHERDING teaches that sodium isoascorbate is an antioxidant [0105] in food [0105].  It would have been obvious to add sodium isoascorbate to the product of GUPTA and HEERTJE as BORCHERDING teaches that it functions as an antioxidant. Moreover, it would have been obvious to one skilled in the art to vary the amount of antioxidant based on the level of preservation needed. 
As to the claimed 0.002%-0.2% of sodium isoascorbate, PATTERSON teaches that sodium isoascorbate [0015] can be added as an antioxidant . 



Claim 4 recites homogenizing is performed at 30-60 MPa and the homogenizing is performed 1-2 times.  At [0026], GUPTA teaches that the emulsion is homogenized at 20-100MPa and 1, 2 or 3 passes. Thus, GUPTA teaches parameters that encompass the claimed pressure and number of passes.  


Claim 5 recites pasteurizing by heating at 63-70C for 25-45 minutes.
At [0026] of GUPTA, it is taught that the composition is pasteurized at 65-95oC and for 1 to 30 minutes.  Both overlap the claimed parameters. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed September 8, 2020 have been fully considered but they are not persuasive. 
The applicant argues that the claimed invention is directed to a unique combination of denatured celluloses, sodium caseinate, and stearoyl lactylate, a synergistic effect is obtained such that the heavy oil cakes will crack during baking and that there is no need to stop the baking to slit the cake halfway through the baking process. (Specification, [0015]).  In support of this assertion, applicant points out that all components in the amended claim 1 are now required, i.e., 0% is no longer an option and that the claimed invention exhibits unexpected results. The applicant cites to Examples 5 and 6 as providing evidence of an unexpected result. It is also noted that all components in the amended claim 1 are now required, i.e., 0% is no longer an option. 
However, it is noted that the rejection is now based on HEERTJE, BORCHERDING, and PATTERSON.  HEERTJE teach that these ingredients can be added in the form of surfactants. HEERTJE does not teach specific amounts but does teach that surfactants can be present in in an amount of 0.05-10% (col. 6, lines 14-48), which encompasses the claimed amounts of  the DATEM, mono and di glycerin fatty acid esters, sucrose fatty acid esters, and polyglycerol esters.  HEERTJE teaches that the surfactants are needed to stabilize a whipped composition (col. 2, lines 55-60). HEERTJE teaches at col 7, lines 8-16 that denatured/hydrolyzed cellulose can be used as an edible surfactant in the form of microcrystalline cellulose (i.e., a depolymerized cellulose)  (col. 7, lines 8-16). HEERTJE refers to the composition as a mesomorphic phase which forms whipped non-dairy cream (col. 10, lines 25-30).   HEERTJE refers to the 
The applicant also argues that there are synergistic effects observed with embodiments of the present invention.  However, there is no evidence of synergistic results. The examples in the present specification are directed to the composition itself (i.e., Examples 1-4) or compare a non-dairy substitute to a cream-based, traditional product (i.e., Examples 5 and 6). There are no results that show the combination of ingredients create a synergistic effect (i.e., a greater than expected effect with all of the ingredients combined as opposed to the results obtained with just one or a few of the ingredients) or that one obtains the same result across the claimed range of ingredients.  Thus, there is not data evidences a synergistic result and applicant’s arguments are not commensurate in scope with the claims. 
The applicant also argues that BORCHERDING does not teach or suggest that which is missing in HEERTJE.  However HEERTJE is proper for the reasons noted above.  Plus, PATTERSON is also cited now. 
As to the rejection of claims 3-5, the applicant argues that GUPTA does not remedy the deficiencies of HEERTJE and BORCHERDING.  However, However HEERTJE and BORCHERDING are proper for the reasons noted above.  Plus, PATTERSON is also cited now. 

Relevant Prior Art
GB1 467 422

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799